Case 4:17-cv-00606-TCK-JFJ Document 281 Filed in USDC ND/OK on 12/13/18 Page 1 of 3




                         IN THE UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF OKLAHOMA

   CARLY GRAFF, et al.,                              )
   on behalf of themselves and all others            )
   similarly situated,                               )
                                                     )
                  Plaintiffs,                        )
                                                     )            No. 4:17-CV-606-TCK-JFJ
   v.                                                )
                                                     )
   ABERDEEN ENTERPRIZES II,                          )
   INC., et al.,                                     )
                                                     )
                  Defendants.                        )

    THE COUNTY SHERIFF DEFENDANTS’ UNOPPOSED MOTION FOR LEAVE TO
    EXCEED THE PAGE LIMIT FOR THEIR REPLY BRIEFS IN SUPPORT OF THEIR
                          MOTIONS TO DISMISS

          The County Sheriff Defendants, under LCvR7.2(h) move for an Order from this Court

   granting them leave to exceed the 10-page limitation for their reply brief to the Plaintiffs’ Response

   to the County Sheriffs’ Individual-Capacity Motion to Dismiss, see Doc. 267, and for their reply

   brief to the Plaintiffs’ Response to the County Sheriffs’ Official-Capacity Motion to dismiss, see

   Doc. 275. The County Sheriff Defendants request 10 additional pages for each reply brief, thus

   extending the page limitation for each brief to 20 pages.

          The Court has previously granted page extensions to the County Sheriff Defendants for

   their two Motions to Dismiss, see Doc. 165, and the Plaintiffs for their two Responses to the

   County Sheriff Defendants’ Motions to Dismiss, see Doc. 263. As indicated by the size of the

   briefing between the parties in this case, the motions and responses address significant, complex

   legal issues raised by the Plaintiffs’ Second Amended Complaint which necessitate some

   additional briefing beyond the 10-page limitation for reply briefs in LCvR7.2(h). The County

   Sheriff Defendants therefore request additional pages to address new matters raised in the response
Case 4:17-cv-00606-TCK-JFJ Document 281 Filed in USDC ND/OK on 12/13/18 Page 2 of 3




   briefs, including but not limited to items in the Plaintiffs’ responses concerning the RICO claim,

   the Fourteenth Amendment Due Process Clause and Equal Protection Clause claims, and the

   existence of quasi-judicial and qualified immunity.

          Per LCvR7.2(c), this Motion is made more than one day before the reply briefs are due

   (which is December 21, 2018), and the undersigned is authorized to state that the Plaintiffs’

   counsel has been contacted regarding this request and does not object.



                                                         Respectfully submitted,

                                                         Pierce Couch Hendrickson
                                                         Baysinger & Green, L.L.P.

                                                         s/ Jeffrey C. Hendrickson
                                                         Robert S. Lafferrandre, OBA #11897
                                                         Randall J. Wood, OBA #10531
                                                         Jeffrey C. Hendrickson, OBA #32798
                                                         April D. Kelso, OBA #30079
                                                         Robert Betts, OBA #21601
                                                         1109 N. Francis Ave.
                                                         Oklahoma City, Oklahoma 73106
                                                         Telephone: (405) 235-1611
                                                         Facsimile: (405) 235-2904
                                                         rlafferrandre@piercecouch.com
                                                         rwood@piercecouch.com
                                                         jhendrickson@piercecouch.com
                                                         akelso@piercecouch.com
                                                         rbetts@piercecouch.com

                                                         Attorneys for the County Sheriff Defendants




                                                 -2-
Case 4:17-cv-00606-TCK-JFJ Document 281 Filed in USDC ND/OK on 12/13/18 Page 3 of 3




                                    CERTIFICATE OF SERVICE

            I certify that on December 13, 2018, I electronically transmitted the foregoing Unopposed
   Motion for Leave to Exceed the Page Limit to the Clerk of this Court using the ECF System for
   filing. Based on the records currently on file, the Clerk will transmit a Notice of Electronic Filing
   all ECF registrants who have appeared in this case.


                                                         s/ Jeffrey C. Hendrickson
                                                         Jeffrey C. Hendrickson




                                                   -3-
